Citation Nr: 0112598	
Decision Date: 05/03/01    Archive Date: 05/09/01	

DOCKET NO.  99-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
corneal opacities and other diseases of the eye.

2.  Entitlement to an increased evaluation for the residuals 
of chronic glomerulonephritis, to include hypertension and 
cardiac arrhythmias, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim of service connection for an eye disorder and 
further denied the veteran an increased evaluation for his 
service-connected kidney disability.


FINDINGS OF FACT

1.  In an October 1945 rating decision the agency of original 
jurisdiction denied the veteran entitlement to service 
connection for corneal opacities and other diseases of the 
eyes; unappealed rating decisions by the RO in May 1956, 
March 1982, January 1989, November 1989, September 1990 and 
May 1998 found that the veteran had not submitted new and 
material evidence sufficient to reopen his previously denied 
claim.

2.  Additional evidence received subsequent to the May 1998 
rating decision while to some extent new is not of such 
significance that it must be considered in connection with 
all the evidence to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence adduced subsequent to the May 1998 rating 
decision which declined to reopen a previously denied claim 
for service connection for an eye disorder is not new and 
material; the claim is not reopened; the October 1945 rating 
decision remains final.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302 (2000); Veterans 
Regulation No. 2(a), pt. II, par. III; Veterans 
Administration Regulation 1008; effective Jan. 25, 1936, to 
Dec. 31, 1957.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In decisions dated in May 1998 and earlier the veteran's 
attempts to reopen a previously denied claim for service 
connection for corneal opacities and other diseases of the 
eye based on the submission of new and material evidence were 
denied.  The veteran did not appeal these determinations 
which followed an October 1945 rating decision denying his 
claim for entitlement to service connection for corneal 
opacities and other diseases of the eye.

Under the appropriate laws and regulations, the prior October 
1945 rating action by the RO denying entitlement to service 
connection for corneal opacities and other diseases of the 
eye may not be reopened absent the submission of new and 
material evidence.  Veterans Regulation No. 2(a), pt. II, 
par. III; Department of Veterans Affairs Regulation 1008; 
effective Jan. 25, 1936, to Dec. 31, 1957.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

When presented with an application to reopen a previously 
denied claim, VA must perform a two-step analysis.  First the 
Board must determine whether the evidence is both new and 
material evidence.  If and only if the Board determines that 
the claimant has produced new and material evidence is the 
claim deemed to have been reopened and the case must then be 
evaluated on the basis of all the evidence both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is does it bear directly and 
substantially upon the specific matter under consideration 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

The Court has provided instructions in determining whether 
the evidence is to be considered as newly presented for 
purposes of deciding whether to reopen the claim.  In Evans 
v. Brown, 9 Vet. App. 273 (1996), the Court explained that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.

Here the RO denied the veteran's original claim for service 
connection for corneal opacities and other diseases of the 
eye in an October 1945 rating decision finding that the 
veteran had a history of corneal ulcers in childhood and that 
his existent eye disorder thus existed prior to his military 
service and was not aggravated by such service.  The veteran 
did not appeal this determination.  The RO thereafter 
declined to reopen the claim in the absence of new and 
material evidence in May 1956, March 1982, January 1989, 
November 1989, September 1990, and lastly in May 1998 rating 
decisions.

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening the claim must include a review of all the evidence 
submitted subsequent to the May 1998 rating action.  However, 
for purposes of clarity, the Board will first review the 
evidence that was before the RO in May 1998 and also that 
evidence that was before the RO in late 1945 when it initial 
considered the veteran's claim on the merits.

The evidence of record at the time the RO considered this 
issue in 1945 consisted of the veteran's service medical 
records which included a report of examination of the veteran 
dated in July 1945.  On this examination it was noted that 
the veteran had a moderately dense scar on the right cornea 
covering the pupil.  The pupils were equal to light and 
reacted to light and accommodation.  Extraocular movements 
were normal.  The veteran presented to a service department 
clinic in September 1945 and gave a history of ulcer of the 
right cornea at the age of 4 years with subsequent scarring.  
He said that in 1942 while in New Caledonia he noticed some 
diminution in the vision of the right eye but that this is 
variable and some days he has improved vision.  On 
examination vision in the right eye was 20/400 and in the 
left eye 20/25 minus 1.  External examination by slit lamp of 
the left eye was normal.  Examination of the right eye was 
significant for diffuse clouding in the deeper layers 
consisting of tiny needlelike irregularly arranged deposits.  
There was also some irregularly-rounded maculae extending 
into the most superficial zone or substantia propia.  The 
iris marking was clear.  The lens showed a feathery opacity 
in the anterior embryonic sutures.  Fundi were normal.  Old 
maculae of cornea and corneal dystrophy, deep (lipin) were 
the diagnostic impressions.  When evaluated in late September 
1945 the veteran's right eye condition was noted to be 
unchanged and quiescent requiring no further treatment.  At 
that time, corneal opacities of the macula, superficial and 
mild, secondary to corneal ulcers in childhood existing prior 
to service with no aggravation, was diagnosed.  Severe deep 
interstitial lipin dystrophy was noted as another disease of 
the eye.  Its cause was reported to be undetermined and the 
examiner noted that it was incurred in the line of duty based 
on the veteran's assertion that it was acquired during 
service.

A service department hospital discharge summary related to 
the veteran's service hospitalization immediately prior to 
his discharge from service in October 1945 records that while 
hospitalized the veteran was seen by the eye section relative 
to a corneal scar.  It was noted that the veteran was of 
Polish origin and that he had problems with decreased vision 
in the right eye subsequent to infection that went untreated 
as he escaped from Poland.  The summary reports the results 
of the veteran's eye examination in July 1945 and observes 
that the impression of the eye consultant at that time was 
that the veteran had old maculae of the cornea.  It was 
further noted that the veteran received several treatments of 
iontophoresis with no amelioration of symptoms or improvement 
of vision.  The previous diagnoses of corneal opacity 
secondary to corneal ulcers in childhood and deep 
interstitial lipin dystrophy of unknown cause were again 
diagnosed.  The veteran's corneal opacity was noted to have 
existed prior to service.  His deep interstitial lipin 
dystrophy was noted to have been acquired in service per the 
veteran's progress notes.

On the basis of the evidence contained in the veteran's 
service medical records, the RO in October 1945 concluded 
that the veteran's opacities of the cornea and other diseases 
of the eye existed prior to and were not aggravated by 
service.

In April 1952 the veteran sought to initially reopen his 
claim for service connection for a right eye disorder.  He 
observed that his vision was 20/20 on service induction in 
1941, that he was issued glasses in 1942, and while overseas 
received occasional treatment for his eyes.  He observed that 
the sight in his right eye had grown progressively worse.

VA clinical records on file in April 1952 included a report 
of a VA comprehensive medical examination afforded the 
veteran in November 1946 which noted the veteran was 
discharged from service with a diagnosis of opacities of the 
cornea.  It was also observed that since service the veteran 
has been working part time as a clerk in the Post Office 
without wearing glasses.  On physical examination the 
veteran's left eye was noted to be normal.  The right eye 
showed diffuse opacity of the cornea.  The pupils of both 
eyes were equal and reacted to light and accommodated for 
distance.  Corneal opacities was the pertinent diagnosis.

A May 1956 rating decision confirmed and continued the prior 
rating action noting that the data recently received did not 
contain any new and material evidence, which was not 
previously on file.

In June 1980 the veteran was afforded a VA ophthalmologic 
examination.  He complained of blurred vision with his 
present glasses which were five years old.  Following his 
examination questionable corneal dystrophy was diagnosed.

At a personal hearing in March 1982 the veteran testified 
that he was treated both in service and subsequent thereto 
for an eye condition.  He described current problems with eye 
discomfort and vision.

A March 1982 rating decision found that the veteran had not 
submitted new and material evidence such as to reopen his 
previously denied claim of service connection for an eye 
disorder.

VA clinical records received in December 1986, September 1988 
and May 1990 and compiled between October 1985 and March 1990 
show evaluation and treatment provided to the veteran for 
complaints referable to his eyes including a corneal ulcer.  
His eye was noted in August 1988 to be status post right 
lower lid entropion repair and stable.

Rating decisions in January 1989 and September 1990 found the 
clinical data compiled since October 1985 and up to that time 
was cumulative and repetitive and did not constitute new and 
material evidence.

A report of the veteran's VA hospitalization in November 1995 
for left lower extremity swelling noted on admission that the 
veteran was status post blepharoplasty four days earlier.  
Examination of the eyes noted that the pupils were equal and 
reactive to light.  During his hospitalization the veteran 
was provided ophthalmologic solutions for his eye condition.  
At discharge he was provided artificial tears.

The veteran was afforded a VA genitourinary examination in 
March 1998.  There was no reference on this examination to 
his eyes, either by history, complaints or clinical findings.

An unappealed May 1998 rating decision found that the veteran 
did not furnish new and material evidence to reopen his claim 
for service connection for corneal scarring.  The RO found 
that the evidence submitted in connection with his claim at 
that point did not constitute new and material evidence to 
reopen his previously denied claim of entitlement to service 
connection for corneal scarring because it was not directly 
relevant to that issue.

The evidence adduced since the May 1998 rating decision 
consists of VA clinical records to include VA progress notes 
compiled between March 1997 and June 1999.  The majority of 
these records show evaluation and treatment provided to the 
veteran for complaints unrelated to his eyes.  The records do 
show that in September 1998 the veteran was noted by a VA 
physician to be status post cystoid macular edema in December 
1997 and unable to drive due to inability to read signs.  
Following ocular examination chronic cystoid macular edema in 
the left eye, corneal scar secondary to hepatic keratosis, 
and cataract with no significant change were the diagnostic 
impressions.  The veteran underwent an eye examination in 
December 1998.  On this examination the veteran was noted to 
be status post laser surgery on his left eye and to suffer 
from right eye interstitial keratitis.  Intraocular pressure 
was normal in both eyes, motility was full and pupils were 
equal and reactive to light.  His vision was 20/200 in the 
right eye and 20/25 in the left eye with correction.

An eye examination dated in June 1999 shows the veteran has 
pseudophakia of the left eye and an interstitial keratitis of 
the right eye as well as a history of surgery for cataracts 
in 1997 and 1998.  He was noted to have current complaints 
that his eyes were itching and watery.

Analysis.

The Board has reviewed the evidence submitted since the RO's 
decision in May 1998 (the last decision on any basis) and has 
found that this evidence is not new and material.

The clinical evidence received with respect to the veteran's 
eyes described the veteran's condition in the context of 
current evaluation.  It reveals that the veteran has problems 
with vision and existing pathology.  To the extent that the 
recent clinical evidence differs from that previously on 
file, is only to the extent that it provides a more extensive 
diagnostic impression of his currently existing eye 
conditions.  These records do not contain a medical showing 
or opinion that the veteran has residuals of an eye disorder 
which had its onset in service or that current eye pathology 
is attributable in any way to service including aggravation 
of a preservice right eye condition.  Consequently, the 
recently received clinical evidence when viewed in the 
context of all the evidence is not so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.  The United States Court of Appeals for 
Veterans Claims has held that additional evidence which 
consists of records and treatment many years after service, 
that do not indicate in any way that the condition is service 
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).

In sum, the Board concludes that new and material evidence 
has not been submitted to reopen the claim for entitlement to 
service connection for corneal opacities and other diseases 
of the eye.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for corneal 
opacities and other diseases of the eye, the appeal is 
denied.


REMAND

The veteran is also seeking an increased evaluation for his 
service-connected residuals of chronic glomerulonephritis, 
which he maintains is more disabling than currently 
evaluated.

A preliminary review of the veteran's claims file reveals 
that the veteran was awarded service connection for 
glomerular nephritis in 1945.  In September 1990 the RO 
expanded the grant of service connection for this disorder to 
include hypertension and cardiac arrhythmia as related 
disabilities and rated this disorder as 30 percent disabling 
under Diagnostic Codes 7007-7502.

The veteran's representative has pointed out that while the 
veteran's disability is currently evaluated by the RO under 
criteria that include hypertensive heart disease, he has not 
been afforded a contemporaneous cardiovascular examination in 
connection with his claim.

The Board notes that the provisions of Diagnostic Codes 7007, 
7011 and 7101, for evaluating hypertensive heart disease, 
ventricular arrhythmia, and hypertensive vascular disease, 
respectively, were revised by VA, effective January 12, 1998.  
See 62 Fed. Reg. 65207-224 (December 11, 1997).

Under 38 C.F.R. § 4.105, Diagnostic Codes 7007 and 7011, 
effective January 12, 1998, the revisions incorporate 
objective measurements of the level of physical activity, 
expressed numerically in metabolic equivalence (METs), at 
which cardiac symptoms develop.  A 30 percent evaluation is 
warranted for hypertensive heart disease and ventricular 
arrhythmia when a workload greater than 5 METs but not 
greater than 7 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is evidence of cardiac 
hypertrophy on dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted for more than one episode of acute congestive heart 
failure in the past year, or; workload of 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
ejection fraction of 30 to 50 percent.

The Board further observes that METs are measured by means of 
a treadmill test.  However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope is 
acceptable."  See 38 C.F.R. § 4.104, note 2 (2000).

In this case the veteran has not been afforded a VA 
examination which takes into account the aforementioned 
criteria for evaluating hypertensive heart disease and 
ventricular arrhythmias.  Thus the veteran should be 
scheduled for a cardiovascular examination that considers the 
new criteria.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 __ (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), which held that the 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of entitlement and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, Section 7, subpart (a), 114 Stat. 2096, __ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, Sections 3-4, 114 Stat. 2096, __ (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 
and 5107).  In addition, because the VA regional office has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board would 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file.

2.  The RO should schedule the veteran 
for a comprehensive cardiovascular 
examination to determine the nature and 
extent of his heart disease with 
hypertension, to include treadmill 
testing to identify the level of physical 
activity, expressed in metabolic 
equivalents (METs), and all clinical 
manifestations should be reported in 
detail.  Should a treadmill test not be 
feasible owing to a medical 
contraindication, it should be so stated.  
All opinions and supporting rationale 
must be in writing.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder, and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.

3.  After completion of the requested 
development of the record and after 
assurance full compliance with the VCAA, 
the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to the veteran an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. DAY
	Member, Board of Veterans' Appeals

 



